Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tiep Nguyen on 1/18/2022.

The application has been amended as follows: 
Claims 1, 13 and 20 are currently amended and claims 12-13 and 18-19 have been cancelled. 

A method, comprising:
receiving, from a trigger data source, first log data comprising first information associated with one or more electronic trigger events;
extracting one or more trigger output parameters from a first sentence token of the received first log data;
displaying a first set of trigger rules as a first set of user-selectable options onto an electronic User Interface (UI) of a user device based on the extracted one or more trigger output parameters;
receiving a first input comprising a selection of one or more trigger rules of the displayed first set of trigger rules;

generating, based on the received first input and the received second input, a computer-executable mashup code for execution on a runtime system; 
wherein the computer-executable mashup code comprises:
one or more computer-executable trigger codes,
one or more computer-executable rule codes associated with the one or more trigger rules, and
one or more computer-executable action codes associated with the one or more computer-executable actions;
sending the computer-executable mashup code to the runtime system; and
executing the computer-executable mashup code on the runtime system, wherein the execution includes:
executing the one or more computer-executable trigger codes for a) receiving second log data from the trigger data source and b) extracting second information associated with the one or more electronic trigger events;
executing the one or more computer-executable rule codes to generate a trigger response based on a determination that the extracted second information satisfies the one or more trigger rules; and
executing the one or more computer-executable action codes to perform the one or more computer-executable actions. 

The method according to claim 1, further comprising:

receiving, via the displayed electronic UI, a trigger data source path associated with a source node; and
selecting the trigger data source based on the received trigger data source path. 

The method according to claim 1, further comprising:
tokenizing the received first log data into a set of sentence tokens;
selecting the first sentence token of the set of sentence tokens;
tokenizing the selected first sentence token into a plurality of word tokens;
determining one or more named entities for one or more word tokens of the plurality of word tokens;
performing part-of-speech (POS) tagging of the plurality of word tokens of the selected first sentence token; and
selecting, from the plurality of word tokens, a first set of word tokens comprising one or more of nouns, noun phrases, or named entities based on the POS tagging and determined one or more named entities. 

The method according to claim 3, the one or more trigger output parameters comprise the selected first set of word tokens. 

The method according to claim 3, further comprising selecting, from the selected first sentence token, a first word token based on whether the selected first word token corresponds to a named entity and is included in the selected first set of word tokens. 

The method according to claim 5, further comprising:
selecting, from the selected first sentence token, a second word token having a dependency of a nominal subject based on a determination that the selected first word token is having a dependency of a direct object (dobj); and
extracting the one or more trigger output parameters by extracting the selected second word token from the first sentence token. 

The method according to claim 5, further comprising:
selecting, from the selected first sentence token, a second word token having a dependency of prepositional modifier (prep) based on a determination that the selected first word token is having a dependency of an object of preposition (pobj); and
extracting the one or more trigger output parameters by extracting the selected second word token from the first sentence token. 

The method according to claim 1, further comprising:
generating a mashup template based on a trigger data source path associated with the trigger data source, the first input, and the second input, 
wherein the generated mashup template comprising a trigger data source path, the first set of trigger rules comprising a trigger criterion, a trigger value, or a trigger output parameter, action parameters for the one or more computer-executable actions; and
generating the computer-executable mashup code further based on the generated mashup template. 

The method according to claim 1, further comprising subscribing to one or more topics of a message broker as the trigger data source of a data streaming and queuing system, 
wherein each topic of the one or more topics corresponding to a type of log data;
receiving, from the message broker, a first message payload associated with a first topic based on the subscription; and
extracting the first log data from the first message payload. 

The method according to claim 9, further comprising:
receiving, from the message broker, a second message payload associated with the first topic after receiving the first message payload; and
extracting, from the second message payload, second log data based on a determination that the second log data include second information which is different from the first information in the first log data. 

(Cancelled) 
(Cancelled)
A non-transitory computer-readable storage medium configured to store instructions that, in response to being executed, causes a system to perform operations, the operations comprising:
receiving, from a trigger data source, first log data comprising first information associated with one or more electronic trigger events;
extracting one or more trigger output parameters from a first sentence token of the received first log data;
displaying a first set of trigger rules as a first set of user-selectable options onto an electronic User Interface (UI) of a user device based on the extracted one or more trigger output parameters;

receiving a second input comprising a selection of one or more computer-executable actions to be performed based on whether the first information associated with the one or more electronic trigger events satisfies the one or more trigger rules; [[and]]
generating, based on the received first input and the received second input, a computer-executable mashup code for execution on a runtime system;
wherein the computer-executable mashup code comprises:
one or more computer-executable trigger codes,
one or more computer-executable rule codes associated with the one or more trigger rules, and
one or more computer-executable action codes associated with the one or more computer-executable actions;
sending the computer-executable mashup code to the runtime system; and
executing the computer-executable mashup code on the runtime system, wherein the execution includes:
executing the one or more computer-executable trigger codes for a) receiving second log data from the trigger data source and b) extracting second information associated with the one or more electronic trigger events;
executing the one or more computer-executable rule codes to generate a trigger response based on a determination that the extracted second information satisfies the one or more trigger rules; and
executing the one or more computer-executable action codes to perform the one or more computer-executable actions. 


The non-transitory computer-readable storage medium according to claim 13, wherein the operations further comprises:
displaying the electronic UI on the user device;
receiving, via the displayed electronic UI, a trigger data source path associated with a source node; and
selecting the trigger data source based on the received trigger data source path. 

The non-transitory computer-readable storage medium according to claim 13, wherein the operations further comprises:
generating a mashup template based on a trigger data source path associated with the trigger data source, the first input, and the second input, 
wherein the generated mashup template comprises a trigger data source path, the first set of trigger rules comprising a trigger criterion, a trigger value, or a trigger output parameter, one or more action parameters for the one or more computer-executable actions; and
generating the computer-executable mashup code further based on the generated mashup template. 

The non-transitory computer-readable storage medium according to claim 13, wherein the operations further comprises subscribing to one or more topics of a message broker as the trigger data source of a data streaming and queuing system, 
wherein each topic of the one or more topics corresponding to a type of log data;

extracting the first log data from the first message payload. 

The non-transitory computer-readable storage medium according to claim 16, wherein the operations further comprises:
receiving, from the message broker, a second message payload associated with the first topic after receiving the first message payload; and
extracting, from the second message payload, second log data based on a determination that the second log data include second information which is different from the first information in the first log data. 
(Cancelled) 
(Cancelled) 
A system, comprising:
a processor communicatively coupled to a runtime system, wherein the processor is configured to:
receive, from a trigger data source, first log data comprising first information associated with one or more electronic trigger events;
extract one or more trigger output parameters from a first sentence token of the received first log data;
display a first set of trigger rules as a first set of user-selectable options onto an electronic User Interface (UI) of a user device based on the extracted one or more trigger output parameters;
receive a first input comprising a selection of one or more trigger rules of the displayed first set of trigger rules;

generate, based on the received first input and the received second input, a computer-executable mashup code for execution on the runtime system;
wherein the computer-executable mashup code comprises:
one or more computer-executable trigger codes,
one or more computer-executable rule codes associated with the one or more trigger rules, and
one or more computer-executable action codes associated with the one or more computer-executable actions;
send the computer-executable mashup code to the runtime system; and
execute the computer-executable mashup code on the runtime system, wherein the execution includes:
executing the one or more computer-executable trigger codes for a) receiving second log data from the trigger data source and b) extracting second information associated with the one or more electronic trigger events;
executing the one or more computer-executable rule codes to generate a trigger response based on a determination that the extracted second information satisfies the one or more trigger rules; and
executing the one or more computer-executable action codes to perform the one or more computer-executable actions. 
                            

                         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Chang et al. (US 2011/0153590 A1), teaches a method for searching for an open API and generating a mashup block skeleton code.  The generated skeleton code is generated using extracted metadata (abstract).  However the extracted metadata of Chang et al. is not extracted from log data as claimed. 
Criscuolo et al. (2021/0173633 A1), teaches receiving a logged event indications in response to an event occurring within a mobile application. A data payload is downloaded, including a set of triggers, a set of rules associated with the set of triggers, and a set of processing commands associated with the set of rules.  The system may identify the received logged event indication as a trigger from the set of triggers, evaluate a rule associated with the trigger based on the identifying and process a processing command associated with the rule (abstract).  However Cruscuolo et al. does not teach the generation of a computer-executable mashup code for execution on a runtime system using the log.
Tapia et al (“Recommending APIs for mashup completion using association rules mined form real usage data”), teaches a MashupRECO tool that contains a data collector.  The data collector extracts descriptions and usage data of APIs and mashups.  A taxonomy builder takes the descriptions to create functional categories of APIs and a Rules extractor obtains association rules for APIs (“VIII. Implementation”, paragraph 2).  Each time a user selects an API, a group of “co APIs” are suggested and ranked.  This supports a composer to build mashups using a co-API-driven search according to the selected API (“VI Proposal: Global Co-utilization API Ranking”).  However Tapia et al. does not teach the invention as claimed. 
Liu et al. (US 2019/0384856 A1), teaches determining a least one possible API mashup including a first API and a second API based on a comparison of the input description data and an output description of the second API (Abstract).  However Liu et al. does not teach the invention as clamed. 

After a thorough search the examiner has not been able to find art that teaches or suggests the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199